Citation Nr: 0525028	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran
[redacted], observer


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO denied 
service connection for osteoarthritis of the lumbosacral 
spine.  The veteran timely perfected an appeal of this 
determination to the Board.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he has osteoarthritis 
of the lumbosacral spine that was incurred in or aggravated 
by service.  He contends that he injured his back diving off 
a 30- to 40-foot tower into a pool.  He disagrees with the 
in-service diagnoses that his low back symptoms were muscular 
in nature; he asserts that his low back symptoms related to 
his spine.  He notes that he has had post-service industrial 
accidents in 1978 and 1981 but asserts that the first 
accident was an aggravation of the previous damage done to 
his back in service.  

After a review of the record, the Board notes that there are 
outstanding records from the Social Security Administration 
(SSA).  In an October 2001 correspondence, the veteran stated 
that medical records regarding workman's compensation, job-
related back injuries, and the Modesto Pain Clinic are 
included in the SSA records that VA requested.  The Board 
acknowledges the RO's numerous attempts to obtain the SSA 
records; however, the Board observes that they have not yet 
been obtained and associated with the claims file.  In light 
of the proximity of the veteran's 1978 accident to his 
separation from service, the Board finds that the SSA records 
regarding his back at that time are potentially relevant to 
this appeal.

The Board notes that the veteran submitted a portion of the 
SSA records.  The Board observes, however, that the RO must 
obtain the complete SSA decision, including all related 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again contact the SSA 
and request all records pertaining to the 
veteran.  The RO is reminded that efforts 
to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative.  

2.  After completing all necessary 
development, including a current VA 
examination if appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for osteoarthritis of 
the lumbosacral spine.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




